                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

Civil Action No. 14-cv-01655-PAB-NYW

THE ESTATE OF JAMES ROEMER,

                 Plaintiff,

v.

ALI SHOAGA, in his individual capacity,
DAVID JOHNSON, in his individual capacity,
NATHAN ALGIEN, in his individual capacity, and
CHASE FELZEIN, in his individual capacity,

                 Defendants.


                                           ORDER


        This matter is before the Court on Plaintiff’s Motion for Partial Summary

Judgment [Docket No. 109] and defendant Ali Shoaga’s Motion for Summary Judgment

[Docket No. 110]. The Court has subject matter jurisdiction under 28 U.S.C. § 1331.

I. BACKGROUND1

        This case arises out of the June 13, 2012 murder of James Roemer by his

cellmate, Paul Farley, while in the custody of the Colorado Department of Corrections

(“CDOC”). See Docket No. 110 at 9, ¶ 46; Docket No. 109 at 2, ¶ 2; Docket No. 136 at

2, 6.

        In July 2011, Mr. Farley was transferred from the Arizona Department of

Corrections (“ADC”) to the CDOC to serve a sentence for a conviction in Colorado.



        1
            The facts stated below are undisputed unless otherwise indicated.
Docket No. 109 at 3, ¶ 5; Docket No. 110 at 1, ¶ 1; Docket No. 136 at 6. Bef ore Mr.

Farley’s transfer, an ADC official, Herb Haley, wrote a letter summarizing Mr. Farley’s

history with the ADC (“Haley letter”). Docket No. 109 at 3, ¶ 6. That letter was included

among the materials provided to the CDOC and was considered by defendant Ali

Shoaga (“defendant”) in determining whether to recommend Mr. Farley for

administrative segregation. See Docket No. 109 at 6, ¶ 23; Docket No. 110 at 2, 4,

¶¶ 5, 15; Docket No. 110-4 at 2-4 (Haley letter).

       According to the Haley letter, Mr. Farley had been incarcerated with the ADC

since August 6, 1997 for armed robbery, aggravated assault, manslaughter, and theft

by extortion. Docket No. 110-4 at 2. The letter stated that Mr. Farley had “an extensive

disciplinary history, most notable for: causing death/great bodily harm, sexual assault,

weapons possession/manufacture, assaults, fighting, and throwing on staff and other

inmates.” Id. at 3. Mr. Farley’s ADC records reflect the following incidents that

occurred during his incarceration with the ADC: on November 3, 1997, he received a

prison disciplinary conviction for fighting with other inmates; on August 13, 1998, he

received a disciplinary conviction for possessing dangerous contraband, including

escape paraphernalia; on May 18, 1999, he received a disciplinary conviction for

sexually assaulting a cellmate with a lethal weapon; in October 2000, he escaped

custody using force while being transported from Kansas to Arizona; on July 2, 2000,

he received a disciplinary conviction for slicing open his cellmate’s back with a

razorblade; and in 2001, he assisted an inmate in an adjoining cell commit suicide by

strangling him with a bed sheet, which resulted in Mr. Farley’s conviction for

manslaughter. Docket No. 110 at 2-3, ¶ 6. Several of these incidents were specifically

                                             2
noted in the Haley letter. See Docket No. 110-4 at 3-4. The Haley letter also noted that

Mr. Farley had made several threatening statements regarding other inmates, including

“documented statements to investigators that he ‘had tried to enter protective

segregation [“PS”] for the purposes of killing a PS inmate,’” and statements such as “I

just want to do somebody,” “I want to put steel in someone,” and “it would be easier to

find a victim in PS.” Id. Regarding the latter three statements, the letter noted that the

“likelihood of these statements being ‘bravado’ to ensure a single cell setting might

explain the[] statements, but the violence [Mr. Farley] has demonstrated in the past has

clearly established a threat towards other inmates; and in turn a potential threat towards

inmate Farley himself due to his actions and statements.” Id.2 Finally, the Haley letter

indicated that Mr. Farley’s protection issues were “a result of ‘disrespecting’ Aryan

Brotherhood hierarchy,” and that he was identified as either a “Victim” or a “Predator”

with respect to thirty-one inmates on his “Do Not House With” list. Id. at 3. As a result

of Mr. Farley’s “predatory behavior,” the ADC decided, on April 28, 2009, to “override”

his “classification to maximum custody,” where it was determined he would “remain . . .


       2
         Plaintiff disputes defendant’s assertion that the ADC records do not indicate
when Mr. Farley made the last three statements, arguing that “Mr. Farley’s full file
reflects those statements were made since 2009.” Docket No. 118 at 4, ¶ 13 (citing Ex.
2, 3, 4; Doc. 109-3 at 2-3); see also Docket No. 110 at 4, ¶ 13. However, the records
plaintiff cites do not indicate when Mr. Farley made the statements. See Docket No.
118-2 (record from July 11, 2008 hearing recommending that Mr. Farley “be given the
opportunity to conform to Close custody”); Docket No. 118-3 (record from November 6,
2008 assigning Mr. Farley to investigative detention because he was “considered a
suspect in an [unspecified] offense occurring within the institution”); Docket No. 118-4
(record from May 1, 2009 recommending “custody O/R to max per Central Office due to
predatory behavior and violence history,” but making no mention of threatening
statements); Docket No. 109-3 at 2-3 (noting only that Mr. Farley “has made”
threatening statements and was placed in maximum custody on April 28, 2009 “due to
his predatory behavior”).

                                             3
while in the ADC.” Id. at 4.

       After arriving at the Denver Reception and Diagnostic Center (“DRDC”), the

CDOC’s intake prison, in July 2011, a case manager completed a Notice for

Administrative Segregation Hearing to determine whether Mr. Farley was safe enough

for general population or would need to be placed in administrative segregation within

the CDOC. Docket No. 109 at 4, ¶ 11; Docket No. 110 at 1, 4, ¶¶ 2, 16. T he notice

recited some of Mr. Farley’s disciplinary infractions and stated that his “excessive

violation of policy, procedures, and disregard for authority poses a threat to the safety

and security of the facility, staff, and other offenders.” Docket No. 110-1 at 1. A

hearing was held on September 1, 2011. Docket No. 110 at 1, ¶ 2; Docket No. 110-2 at

1. Defendant, a Case Manager II with the CDOC, was the chairperson of the three-

member board that presided over the hearing. Docket No. 110 at 1, ¶ 3. As the

chairperson, defendant was responsible for making the recommendation as to whether

Mr. Farley should be placed in administrative segregation. Id. at 2, ¶ 4.3 On September

1, 2011, defendant recommended that Mr. Farley not be placed in administrative

segregation. Docket No. 110-2. Defendant explained his recommendation as follows:

       At his hearing, offender Farley admitted that he was guilty of the
       infractions committed while in Arizona. The available information
       indicates that all of offender Farley’s disciplinary infractions happened
       nearly a decade ago. The information available also seems to indicate
       that some of the reason for his confinement in Segregation while in
       Arizona was due to custody issues. There is no documented evidence of
       disciplinary infractions within the last ten years.



       3
        The parties dispute the role played by the other board members. See Docket
No. 118 at 2-3, ¶ 4 (asserting that the other committee members “were not independent
voices”).

                                             4
Id. During his deposition, defendant also stated that he considered the CDOC’s ability

to place offenders in more restrictive housing, such as “close custody” housing. Docket

No. 110 at 6, ¶ 27. 4 In recommending that Mr. Farley not be placed in administrative

segregation, defendant knew it was likely Mr. Farley would be placed in general

population with a cellmate. Docket No. 109 at 8, ¶¶ 35-36. However, defendant

assumed that Mr. Farley would be properly classified and would receive appropriate

treatment and programming. Docket No. 110 at 8, ¶ 41. 5

      David Johnson, the associate warden at DRDC, affirmed the hearing board’s

recommendation, Docket No. 109 at 8, ¶ 34, and Mr. Farley was transferred to Sterling

Correctional Facility (“SCF”) in Sterling, Colorado on September 22, 2011. Docket No.

110 at 9, ¶ 45. At some point, Mr. Farley was assigned to a cell with Mr. Roemer. See

id., ¶ 46. On June 13, 2012, Mr. Farley murdered Mr. Roemer in their cell. Id.

      Plaintiff, Mr. Roemer’s estate, filed this case on June 12, 2014. Docket No. 1.

Plaintiff asserts an Eighth Amendment claim under 42 U.S.C. § 1983 alleging that

defendant Shoaga acted with deliberate indifference to the substantial risk of serious

harm posed by Mr. Farley in not recommending that Mr. Farley be placed in

administrative segregation. Docket No. 141 at 20-21, ¶¶ 95-97. On Septem ber 27,

2017, the Court granted summary judgment in favor of defendant Shoaga after finding


      4
       “Close custody” reflects a particular “degree of supervision” required for an
offender. Docket No. 110 at 6, ¶ 29. It is the highest custody level after administrative
segregation. Id. Defendant testified that he thought the CDOC’s classification system
and treatment programs would “mitigate” any risk posed by Mr. Farley. See Docket No.
110-3 at 33, 40:11-25.
      5
         Plaintiff disputes the reasonableness of this assumption. See Docket No. 118
at 8, ¶ 41.

                                            5
plaintiff’s claim was barred by the statute of limitations. Docket No. 155 at 20. In the

same order, the Court denied as moot plaintiff’s motion for partial summary judgment.

See id. at 20. On October 12, 2017, the Court granted summary judgment in favor of

the remaining defendants on statute-of-limitations grounds. Docket No. 175. Plaintiff

appealed both summary judgment orders. Docket No. 179.

       On March 7, 2019, the Tenth Circuit reversed the Court’s summary judgment

rulings, holding that the Court had erred by failing to determine when plaintiff’s “claims

against each defendant accrued.” Docket No. 186 at 23. T he Tenth Circuit also

concluded that, with the exception of Thomas Boyer, defendants had failed to establish

that plaintiff’s claims accrued outside of the relevant limitations period. Id.

       Following the Tenth Circuit’s remand, see id., the Court directed the parties to file

status reports identifying the issues that remained to be resolved in light of the Tenth

Circuit’s decision. Docket No. 188. Based on those status reports and the T enth

Circuit’s ruling, the Court determined that the next step in this case is for the Court to

determine whether defendants are entitled to summary judgment on any ground other

than the statute of limitations. Docket No. 191 at 1. On April 24, 2019, the Court

reinstated the parties’ summary judgment motions. Docket No. 191.

II. LEGAL STANDARD

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if



                                              6
under the relevant substantive law it is essential to proper disposition of the claim.

Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

over material facts can create a genuine issue for trial and preclude summary

judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

1997).

         Where “the moving party does not bear the ultimate burden of persuasion at trial,

it may satisfy its burden at the summary judgment stage by identifying a lack of

evidence for the nonmovant on an essential element of the nonmovant’s claim.”

Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (internal

quotation marks omitted) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671

(10th Cir. 1998)). “Once the moving party meets this burden, the burden shifts to the

nonmoving party to demonstrate a genuine issue for trial on a material matter.”

Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

1994). The nonmoving party may not rest solely on the allegations in the pleadings, but

instead must designate “specific facts showing that there is a genuine issue for trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted).

“To avoid summary judgment, the nonmovant must establish, at a minimum, an

inference of the presence of each element essential to the case.” Bausman, 252 F.3d

at 1115. When reviewing a motion for summary judgment, a court must view the

evidence in the light most favorable to the non-moving party. Id.



                                             7
III. ANALYSIS

       A. Qualified Immunity

       Defendant raises the defense of qualified immunity. See Docket No. 110 at 12-

13. Under the doctrine of qualified immunity, “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982). When a defendant asserts a qualified immunity defense, the plaintiff has a

“heavy two-part burden” of establishing “(1) that the defendant’s action violated a

federal constitutional or statutory right; and (2) that the right violated was clearly

established at the time of the defendant’s actions.” Grissom v. Roberts, 902 F.3d 1162,

1167 (10th Cir. 2018) (internal quotation marks omitted). Failure to satisfy either prong

of this test will result in a grant of qualified immunity to the defendant. Id. Courts are

“permitted to exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the

particular case.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       When evaluating a claim of qualified immunity, “‘clearly established law’ should

not be defined ‘at a high level of generality.’” White v. Pauly, 137 S. Ct. 548, 552

(2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011))). “The relevant,

dispositive inquiry . . . is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.” Al-Turki v. Robinson, 762 F.3d

1188, 1194 (10th Cir. 2014). Ordinarily, a right is clearly established if there is “a



                                              8
Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts . . . have found the law to be as the plaintiff maintains.”

Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012) (internal quotation marks omitted).

This does not require a case “directly on point.” Kisela v. Hughes, 138 S. Ct. 1148,

1152 (2018) (internal quotation marks omitted) (emphasis added). On the other hand,

precedent that merely states “a general proposition of applicable law” will not make a

right “clearly established” for purposes of qualified immunity. Grissom, 902 F.3d at

1168. A right is clearly established only if existing precedent places “the statutory or

constitutional question beyond debate.” Kisela, 138 S. Ct. at 1152 (quoting White, 137

S. Ct. at 551)).

       B. Eighth Amendment

       Plaintiff asserts an Eighth Amendment claim against Mr. Shoaga based on his

failure to recommend Mr. Farley’s placement in administrative segregation. Docket No.

141 at 20-21, ¶¶ 95-97. “A prison official’s ‘deliberate indifference’ to a substantial risk

of serious harm to an inmate violates the Eighth Amendment.” See Farmer v. Brennan,

511 U.S. 825, 828 (1994); see also Helling v. McKinney, 509 U.S. 25, 33 (1993) (“The

[Eighth] Amendment . . . requires that inmates be furnished with the basic human

needs, one of which is ‘reasonable safety.’” (citing DeShaney v. Winnebago County

Dep’t of Social Servs., 489 U.S. 189, 199 (1989))). “The analysis [of an Eighth

Amendment claim] should not be based on ‘a court’s idea of how best to operate a

detention facility,’” but should reflect “the evolving standards of decency that mark the

progress of a maturing society,” which the Tenth Circuit has characterized as a “lofty



                                              9
standard.” DeSpain v. Uphoff, 264 F.3d 965, 973-74 (10th Cir. 2001) (citing Rhodes v.

Chapman, 452 U.S. 337, 351 (1981)). To prevail on the claim that Mr. Shoaga violated

the Eighth Amendment, plaintiff must show that (1) objectively, the harm it complains of

is sufficiently “serious” to merit constitutional protection, and (2) Mr. Shoaga was

subjectively aware of a substantial risk to Mr. Roemer’s health or safety and acted in

purposeful disregard of that risk. Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir.

2009).

         Regarding the objective element, plaintiff must establish that Mr. Roemer was

“incarcerated under conditions posing a substantial risk of serious harm,” Farmer, 511

U.S. at 835, which requires “more than ordinary lack of due care for the prisoner’s

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986); compare Benshoof v.

Layton, 351 F. App’x 274, 277 (10th Cir. 2009) (unpublished) (finding objective element

satisfied where plaintiff was forced to remain in cell with stinging fire ants for six days),

with Montez v. Lampert, 595 F. App’x 789, 792 (10th Cir. 2014) (unpublished) (“[A] 15-

year-old hernia operation would neither present symptoms readily ascertainable to a lay

person, nor make it obvious to a lay person that a bottom-bunk assignment was

necessary. Montez thus fails the objective prong of the Farmer test.”).

         As to the subjective element, the Eighth Amendment does not reach a prison

official’s conduct unless the official “knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837; see also Verdecia v. Adams, 327



                                              10
F.3d 1171, 1175-76 (10th Cir. 2003) (“Deliberate indif ference requires that the

defendant’s conduct is in disregard of a known or obvious risk that was so great as to

make it highly probable that harm would follow, or that the conduct disregards a known

or obvious risk that is very likely to result in the violation of a prisoner’s constitutional

rights.” (internal citations omitted)). A prisoner must therefore establish “that the

defendants knew he faced a substantial risk of harm and disregarded that risk, by

failing to take reasonable measures to abate it.” Martinez, 563 F.3d at 1089 (quotations

omitted). An action or inaction unaccompanied by a subjective awareness of an

unreasonable risk of harm does not constitute “punishment” within the meaning of the

Eighth Amendment. Farmer, 511 U.S. at 837-38. A court “may infer the existence of

this subjective state of mind from the fact that the risk of harm is obvious.” Hope v.

Pelzer, 536 U.S. 730, 738 (2002); see also Farmer, 511 U.S. 842 (noting that state of

mind can be established with circumstantial evidence and “from the very fact that the

risk was obvious”). The negligent conduct of a prison official is, in all cases, insufficient

to rise to the level of deliberate indifference. Farmer, 511 U.S. at 835 (“Eighth

Amendment liability requires more than ordinary lack of due care for the prisoner’s

interests or safety” (quotations omitted)).

              C. Plaintiff Has Failed to Show that Defendant Shoaga Violated His
              Clearly Established Rights Under the Eighth Amendment

       The Court need not decide whether Mr. Shoaga’s failure to recommend Mr.

Farley’s placement in administrative segregation violated Mr. Roemer’s rights under the

Eighth Amendment. See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding that

lower courts may exercise their “discretion in deciding which of the two prongs of the


                                               11
qualified immunity analysis should be addressed first in light of the circumstances in the

particular case at hand”). 6 Even if Mr. Shoaga’s conduct did rise to the level of an

Eighth Amendment violation, there was no clearly established law at the time of his

recommendation that would have placed the “constitutional question beyond debate.”

Kisela, 138 S. Ct. at 1152 (quoting White, 137 S. Ct. at 551)). 7


       6
         Some courts have determined that the deliberate indifference part of an Eighth
Amendment claim and the clearly established prong of the qualified immunity analysis
collapse because “deliberately indifferent conduct can never be objectively reasonable
for purposes of qualified immunity.” Cox v. Quinn, 828 F.3d 227, 238 n.4 (4th Cir.
2016); see, e.g., Beers-Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d Cir. 2001)
(holding that genuine issue of fact as to merits of Eighth Amendment claim precluded
summary judgment on the basis of qualified immunity because a reasonable person in
the defendant’s position “could not [have] believe[d] that her actions comported with
clearly established law while also believing that there [was] an excessive risk to the
plaintiffs and failing to adequately respond to that risk”); Delgado-Brunet v. Clark, 93
F.3d 339, 345 (7th Cir. 1996) (stating, in the context of an Eighth Amendment claim,
that “no one in 1989 could reasonably have believed that he could have deliberately
ignored a known threat or danger”). However, this is not the law in the Tenth Circuit.
See, e.g., Perry v. Durborow, 892 F.3d 1116, 1122, 1127 (10th Cir. 2018) (assum ing
that the plaintiff had successfully demonstrated that the defendant had acted with
deliberate indifference to a substantial risk of harm, but concluding that the contours of
the plaintiff’s constitutional right were not clearly established at the time of the alleged
violation); accord Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1045 (9th Cir.
2002) (holding that, even when “the constitutional issue turns on the of ficers’ [deliberate
indifference to a substantial risk of serious harm], courts must still consider whether –
assuming the facts in the injured party’s favor – it would be clear to a reasonable officer
that his conduct was unlawful”).
       7
        Plaintiff contends that the Court is precluded from reconsidering the clearly
established prong of the qualified immunity analysis in light of its earlier ruling, at the
motion to dismiss stage, that plaintiff’s Eighth Amendment rights were clearly
established at the time of defendant’s alleged constitutional violation. See Docket No.
118 at 14-15. The Court disagrees. As the Tenth Circuit has explained,

       [a] district court’s decision denying a defendant’s motion to dismiss on
       qualified immunity is not law of the case for purposes of a subsequent
       motion for summary judgment on qualified immunity. Law of the case
       does not apply because a motion to dismiss and a motion for summary
       judgment do not raise the ‘same issues.’ Different ‘legally relevant factors’

                                             12
       Viewed in a light most favorable to plaintiff, the evidence shows that defendant

was aware of the following facts when he recommended Mr. Farley’s placement in

general population: (1) Mr. Farley had been incarcerated in the ADC for armed robbery,

aggravated assault, manslaughter, and theft by extortion, Docket No. 110-4 at 2;

Docket No. 110 at 2, ¶ 5; (2) Mr. Farley had engaged in violent behavior toward other

inmates in prison, including assault, sexual assault, and assisting another inmate to

commit suicide, which resulted in a manslaughter conviction, Docket No. 110 at 2, ¶ 6;

(3) at the time of Mr. Farley’s transfer to CDOC, it had been over ten years since his

last disciplinary infraction, id. at 6, ¶ 24; Docket No. 118 at 6, ¶ 24; (4) Mr. Farley had

made statements at some point during his incarceration in the ADC that he “just

want[ed] to do somebody,” that he “want[ed] to put steel in someone,” and that “it would



       are under consideration on a motion to dismiss and a motion for summary
       judgment.

Robbins v. Wilkie, 433 F.3d 755, 764 (10th Cir. 2006), judgment vacated on other
grounds, 497 F.3d 1122 (10th Cir. 2007); see also Sarno v. Reilly, No. 12-cv-00280-
REB-KLM, 2014 WL 3932231, at *7 n. 12 (D. Colo. Aug. 11, 2014) (rejecting argument
that the court was bound by its decision denying qualified immunity at the motion to
dismiss stage and explaining that “the Court did not decide as a matter of law that
Defendant was not entitled to qualified immunity . . . , but rather that Plaintiff had
alleged enough facts concerning his claims for them to survive that stage of the
proceedings”) (report and recommendation adopted). Moreover, the Court resolved
defendants’ motion to dismiss without the benefit of more recent Supreme Court
decisions clarifying the nature of the qualified immunity analysis. See, e.g., White v.
Pauly, 137 S. Ct. 548, 552 (2017) (reversing the Tenth Circuit’s denial of qualified
immunity on the ground that the panel majority “misunderstood the ‘clearly established’
analysis” by defining the right at issue at too high a level of generality). Given these
intervening decisions, the Court declines to rely on the law of the case doctrine to
decide whether defendant is entitled to summary judgment. See Homans v. City of
Albuquerque, 366 F.3d 900, 904 (10th Cir. 2004) (explaining that the law of the case
doctrine “is solely a rule of practice” and therefore “discretionary rather than mandatory”
(internal quotation marks omitted)).

                                             13
be easier to find a victim in [protective segregation],” Docket No. 110 at 4, ¶ 13; 8 (5)

while in the custody of the ADC, Mr. Farley was placed in maximum custody, or

administrative segregation, at various points due to his predatory behavior, id. at 4,

¶ 11; Docket No. 118 at 3-4, ¶ 11, and was being held in maximum custody at the time

of his transfer to the CDOC, Docket No. 110 at 4, ¶ 11; Docket No. 110-4 at 4; and (6)

Herb Haley, a case manager with the ADC, had expressed in a letter dated June 23,

2011 that “the violence [Mr. Farley] has demonstrated in the past has clearly

established a threat towards other inmates.” Docket No. 110 at 4, ¶ 14; Docket No.

110-4 at 3. Additionally, Mr. Farley testified at the administrative segregation hearing

that he had committed to turning his life around since engaging in his most recent

violent acts and had completed numerous self-help programs in the ADC, including

programs for anger management and substance abuse awareness. Docket No. 110 at

7, ¶ 32. It is undisputed that defendant made the decision not to recommend Mr.

Farley’s placement in administrative segregation because it had been over ten years

since Mr. Farley’s last documented disciplinary infraction and defendant believed that at

least some of Mr. Farley’s conduct in the ADC related to gang issues that would not

follow him to Colorado. See Docket No. 110 at 6, ¶¶ 24-25; Docket No. 118 at 6-7, ¶¶

24-25 (not disputing that Mr. Shoaga made the decision not to recommend Mr. Farley

for administrative segregation because it had been over ten years since his last

disciplinary infraction and Mr. Shoaga believed that Mr. Farley’s custody issues would




       8
       As noted earlier, there is no evidence regarding when Mr. Farley made these
statements. See supra n.2.

                                             14
not follow him to Colorado); Docket No. 110-2 at 1; Docket No. 110-3 at 20, 23:1-12. 9

Mr. Shoaga nonetheless acknowledged during his deposition that Mr. Farley posed

more than a “low” risk of danger to other inmates, Docket No. 110-3 at 26, 34, 36,

34:14-18, 41:15-22, 43:4-15, and that, by failing to recommend Mr. Farley for

placement in administrative segregation, it was likely Mr. Farley would be placed in

general population with a cellmate. Docket No. 109 at 8, ¶¶ 35-36; Docket No. 109-9 at

10, 58:17-23.

       The Court finds these facts insufficient to demonstrate a violation of Mr.

Roemer’s clearly established rights under the Eighth Amendment. Plaintiff does not

expressly address the clearly established prong of the qualified immunity analysis in its

response brief. See generally Docket No. 118. Instead, plaintiff relies on a prior order

in which the Court, citing Farmer, held that plaintiff’s allegations were sufficient to

overcome defendant’s qualified immunity defense. See id. at 14-15, 19.

       As noted above, recent decisions by the Supreme Court have clarified the

qualified immunity analysis and cautioned courts not to define the statutory or

constitutional right at issue at too high a level of generality. See, e.g., White, 137 S. Ct.

548. In White, for example, the Supreme Court reversed the Tenth Circuit’s denial of

qualified immunity in a Fourth Amendment excessive force case, holding that the

general legal principles announced in Tennessee v. Garner, 471 U.S. 1 (1985), and

Graham v. Connor, 490 U.S. 386 (1989), were not sufficiently particularized to the facts



       9
       Plaintiff disputes the reasonableness of Mr. Shoaga’s belief that Mr. Farley’s
gang-related “custody issues” would not follow him to Colorado, given the
extensiveness of Mr. Farley’s disciplinary record. Docket No. 118 at 7, ¶ 25.

                                             15
in White to create clearly established law outside of an obvious Fourth Amendment

violation. See White, 137 S. Ct. at 552 (internal quotation marks omitted). Because the

Supreme Court determined that the defendant’s conduct was not a “run-of-the-mill

Fourth Amendment violation,” the Tenth Circuit’s failure to “identify a case where an

officer acting under similar circumstances as [the defendant] was held to have violated

the Fourth Amendment” necessitated reversal. Id.

       Heeding White’s warning with respect to the “clearly established” inquiry, the

Tenth Circuit in Perry v. Durborow, 892 F.3d 1116 (10th Cir. 2018), reversed the denial

of qualified immunity, holding, as the Supreme Court did in White, that the trial court

had defined the right at issue “at an unacceptably high level of generality.” Perry, 892

F.3d at 1124 (quoting White, 137 S. Ct. at 552). The court specifically determined that

the two cases on which the district court had relied in denying qualified immunity, one of

which stood for the “general proposition that it is clearly established that prison official’s

deliberate indifference to sexual abuse by prison employees violates the Eighth

Amendment,” did not demonstrate that the defendant had violated the plaintiff’s clearly

established constitutional rights by failing to create and enforce policies to protect her

from being raped by a male prison guard. Perry, 892 F.3d at 1118-19, 1124. W ith

regard to three, more factually analogous cases cited by the plaintiff on appeal, the

Court reasoned that the fact that “Durborow was unaware of any previous sexual

assaults at the Jail remain[ed] a critical distinction” that rendered the other cases

insufficient to place the constitutional question beyond debate. Id. at 1127.

       White and Perry illustrate the level at which district courts must define a plaintiff’s



                                              16
constitutional rights for purposes of the qualified immunity analysis. Applying that

guidance in this case, the relevant inquiry is not whether Roemer had a clearly

established Eighth Amendment right to be protected from attack by another inmate.

Rather, to overcome defendant’s qualified immunity defense, plaintiff must show that it

was clearly established at the time of Mr. Roemer’s murder that a prison official,

presented with an inmate having a demonstrated history of violence in prison but no

disciplinary infractions in over ten years, acts with deliberate indifference to a

substantial risk of serious harm by failing to recommend the inmate’s placement in

administrative segregation.10

       Farmer is insufficient, standing alone, to satisfy this burden. As the court noted

in Perry, Farmer merely “set forth the appropriate framework for determining whether a

prison official’s deliberate indifference violates the Eighth Amendment.” Perry, 892

F.3d at 1125. It did not “apply that framework to the facts of the case,” but “remanded

the constitutional question to the lower court for resolution.” Id. In other words, the

Supreme Court in Farmer did not decide whether the defendants acted with deliberate

indifference to a substantial risk of serious harm by placing the plaintiff, a transgender

inmate, in general population at a high security federal prison. See Farmer, 511 U.S. at

849 (remanding the case for the district court to determine, in the first instance, whether


       10
         Plaintiff argues that, in light of testimony by Dr. Darren Lish that Mr. Farley’s
“homicidal behavior [was] not motivated by a mental illness that [could] not be cured,
but rather anti-personality disorder,” the ten-year lapse in time between Mr. Farley’s last
act of violence and Mr. Shoaga’s recommendation “is irrelevant to the question of Mr.
Farley’s dangerousness.” Docket No. 118 at 16. As defendant points out, however, Mr.
Farley was first diagnosed with antisocial personality disorder in April 2013. See
Docket No. 122 at 10; Docket No. 118-5 at 13, 45:9-24. Mr. Shoag a therefore did not
have the benefit of that diagnosis when he made his recommendation in 2011.

                                             17
the defendants had violated the plaintiff’s Eighth Amendment rights under the proper

standard for deliberate indifference). Even if Farmer did resolve the ultimate

constitutional question, the case involved materially different facts from the ones here.

In Farmer, the prison officials allegedly acted with deliberate indifference by placing the

plaintiff in general population at a high security prison despite knowing that her status

as a transgender inmate would make her particularly vulnerable to sexual violence. Id.

at 831. Here, in contrast, the asserted risk of harm did not arise from any particular

vulnerability of Mr. Roemer, but from Mr. Farley’s history of violence in prison. Thus,

this case involves a distinct inquiry into whether, and in what circumstances, the Eighth

Amendment requires an inmate with a history of violence to be placed in administrative

segregation for the protection of other inmates. Given these factual differences, and

Farmer’s procedural posture, Farmer would not have made clear to a reasonable prison

official in defendant’s position that the failure to recommend Mr. Farley’s placement in

administrative segregation would constitute a violation of Mr. Roemer’s Eighth

Amendment rights. See Estate of Ford, 301 F.3d at 1051 (concluding that Farmer

would not have made clear to a “reasonable prison official when the risk of harm from

double-celling psychiatric inmates with one another changes from being a risk of some

harm to a substantial risk of serious harm”); Shauf v. Rios, 313 F. Supp. 3d 1262, 1273

(W.D. Okla. 2018) (finding Farmer insufficient to “alert officials in [the defendant’s]

position that misrepresenting relevant misconduct history or approving a violent

inmate’s transfer can pose a substantial risk to other inmates sufficient to implicate the

Eighth Amendment”).



                                             18
       The Court therefore turns to whether there is any other authority that would have

placed the “constitutional question beyond debate.” Kisela, 138 S. Ct. at 1152 (quoting

White, 137 S. Ct. at 551)). In its motion for partial summary judgment, plaintiff relies on

Silverstein v. Bureau of Prisons, 559 F. App’x 739 (10th Cir. 2014) (unpublished), for

the proposition that “Mr. Shoaga’s reason for not assigning Mr. Farley to administrative

segregation – that Mr. Farley had not murdered anyone for ten years – is, as a matter

of law, not reasonable.” Docket No. 109 at 13. As def endant points out, however,

Silverstein addressed whether an inmate’s thirty-year placement in solitary confinement

constituted cruel and unusual punishment in violation of the Eighth Amendment. See

559 F. App’x at 749, 755-64. It did not establish that “prison of ficials are constitutionally

required to incarcerate an inmate with a history such as Silverstein’s in segregation

conditions for the protection of other inmates.” Docket No. 116 at 19. Silverstein is

therefore insufficient to show that defendant violated Mr. Roemer’s clearly established

rights by failing to recommend his placement in administrative segregation. Cf. Lowe v.

Raemisch, 864 F.3d 1205, 1209-10 (10th Cir. 2017) (holding that case was not

sufficiently on point to constitute clearly established law where it addressed a different

prong of the Eighth Amendment analysis).

       While there are other Tenth Circuit cases involving Eighth Amendment claims

arising from inmate-on-inmate assaults, those cases are materially distinguishable from

this one because they involved (1) direct threats to the victim leading up to the assault,

see, e.g., Durkee v. Minor, 841 F.3d 872, 874-76 (10th Cir. 2016) (denying qualified

immunity to officer who unshackled inmate in booking area within view of an inmate he



                                             19
had previously threatened); Miller v. Kastelic, 601 F. App’x 660, 663-64 (10th Cir. 2015)

(unpublished) (holding that genuine issue of fact precluded summary judgment on

Eighth Amendment claim where prison official failed to act after being informed that

inmate was being threatened by his cellmate and other members of a security threat

group due to inmate’s status as a sex offender); Smith v. Freil, 170 F. App’x 580, 581-

83 (10th Cir. 2006) (unpublished) (reversing dismissal of Eighth Amendment claim

where the plaintiff had expressed specific safety concerns associated with his testimony

in a murder investigation and had been the victim of recent attacks by other inmates);

(2) victims who, due to some personal characteristic or membership in a group, were

particularly vulnerable to attack by other inmates, see, e.g., Miller, 601 F. App’x at 663-

64 (inmate targeted by security threat group based on status as sex offender); Howard

v. Waide, 534 F.3d 1227, 1239 (10th Cir. 2008) (inmate susceptible to violence who

had been specifically targeted by members of the same gang in the past); Smith, 170 F.

App’x at 581-83 (inmate concerned about safety due to his assistance in murder

investigation); Berry v. City of Muskogee, Okla., 900 F.2d 1489, 1496-99 (10th Cir.

1990) (inmate murdered by other inmates who he had implicated in a crime); or (3)

perpetrators with a more recent history of violent or disruptive behavior. See, e.g.,

Bloom v. Pompa, 654 F. App’x 930, 932, 935 (10th Cir. 2016) (unpublished) (denying

qualified immunity to an officer who, for purposes of disciplining a pretrial detainee,

placed him with another inmate who was known by jail personnel to be violent and who,

months before, had required two officers to transport him to segregation for failure to

comply with the officer’s commands to stop kicking and beating the door of his pod);



                                            20
Mervin v. Furlong, 208 F.3d 226, 2000 W L 248472, at *1-2 (10th Cir. 2000)

(unpublished table decision) (affirming denial of qualified immunity to prison officials

who moved an inmate into the same cell as the plaintiff while investigating whether the

inmate had brutally raped another inmate at the facility).11 Notably, none of these cases

address the situation in which an inmate with a violent past, but who has not committed

a disciplinary infraction in over ten years, is placed in general population with a cellmate

with whom the inmate has no history of being incompatible.

       The weight of authority from other circuits does not support the denial of qualified

immunity. In Shauf, the district court held that case law from other circuits was

sufficient to show that a prison official violated the plaintiff’s clearly established rights by

withholding information regarding a recent instance of violence by another inmate and

allowing that inmate to be transferred to medium security, where he assaulted the

plaintiff. 313 F. Supp. 3d at 1271, 1273-75. Shauf and the cases it cites are materially

distinguishable from this case because none involve the double celling of an inmate

with no documented instances of violence for over a decade. See id. at 1265, 1271

(inmate transferred to medium security less than two years after he stabbed another

inmate); see also Bowen v. Warden, Baldwin State Prison, 826 F.3d 1312, 1316-17,

1321 (11th Cir. 2016) (inmate placed in cell with another inmate despite the fact that

officials knew he had severe mental health issues, had assaulted his previous cellmate


       11
          The Court notes that many of these cases were decided after 2011 – the year
Mr. Shoaga decided not to recommend Mr. Farley’s placement in administrative
segregation. While cases post-dating the alleged constitutional violation are generally
insufficient to demonstrate that a plaintiff’s rights were clearly established, see Kisela v.
Hughes, 138 S. Ct. 1148, 1154 (2018), the cases nonetheless prov ide useful insight
into the state of Tenth Circuit law at the time of the events giving rise to this lawsuit.

                                              21
less than a month before, and was required, under prison policy, to be housed alone);

Solis v. Cty. of Los Angeles, 514 F.3d 946, 949, 957 (9th Cir. 2008) (ex-member of

gang placed in “gang module” despite requests for protective custody); Pierson v.

Hartley, 391 F.3d 898, 901 (7th Cir. 2004) (inmate transferred to unrestricted dormitory

unit after six months in a different facility where he had engaged in violent conduct);

Greene v. Bowles, 361 F.3d 290, 292, 294-95 (6th Cir. 2004) (transgender inmate who

was particularly vulnerable to assault housed with inmate known to have “a long

institutional history” of being violent and disruptive); Calderon-Ortiz v. LaBoy-Alvarado,

300 F.3d 60, 63, 65-66 (1st Cir. 2002) (Eighth Amendment claim based on prison

officials’ general failure to separate inmates according to their security risks and safety

needs); Billman v. Indiana Dep’t of Corrs., 56 F.3d 785, 788 (7th Cir. 1995) (inmate

housed with cellmate who had known “propensity to rape other inmates”); Redman v.

County of San Diego, 942 F.2d 1435, 1438 & n.2 (9th Cir. 1991) (inm ate raped by

cellmate who, according to a report created that same month, had “been coercing and

manipulating other inmates . . . for sexual favors” (internal quotation marks omitted)),

abrogated by Farmer, 511 U.S. 825. 12

       Moreover, several out-of-circuit decisions support defendant’s entitlement to

qualified immunity in this case. Defendant relies on two such decisions – Curry v. Crist,

226 F.3d 974 (8th Cir. 2000), and Isby v. Smith, No. 04-cv-00157-BAE, Docket No. 60

(S.D. Ga. Oct. 30, 2016) – which affirmed qualified immunity for prison officials alleged



       12
         Neither Greene nor Billman specifies when the inmate who perpetrated the
violence had last engaged in violent conduct. See generally Greene, 361 F.3d at 294-
95; Billman, 56 F.3d at 788.

                                             22
to have violated inmates’ Eighth Amendment rights by failing to protect them from

murder at the hands of other prisoners. In Curry, the Eighth Circuit held that the prison

officials did not act with deliberate indifference by releasing an inmate who had

threatened “mass murder” at the facility to general population after he recanted his

threat and made no further threats during the sixteen months leading to the murder.

226 F.3d at 976, 978. The court expressly rejected the argument that the inmate’s

three prior murders, along with his violent behavior “during his early years in prison,”

required his placement in maximum custody, reasoning that “prison officials are not

required to segregate indefinitely all inmates whose original crimes suggest they might

be capable of further violence.” Id. at 978. Likewise, in Isby, the district court rejected

a claim that prison officials had disregarded a substantial risk of harm by failing to place

an inmate in protective isolation. Isby, No. 04-cv-00157-BAE, Docket No. 60 at 1-2. In

doing so, the court declined to hold that prison officials’ knowledge of the inmate’s three

prior murders – one of which occurred in prison and necessitated his transfer to his

current facility – was sufficient to allow a jury to infer their subjective awareness of a

substantial risk of harm. Id. at 4.

       In summary, it was not clearly established at the time of Mr. Shoaga’s decision

that his failure to recommend Mr. Farley for administrative segregation would constitute

a violation of other inmates’ Eighth Amendment rights.

       While the Court has thus far focused on plaintiff’s claim that Mr. Shoaga violated

Mr. Roemer’s rights by deciding not to recommend Mr. Farley’s placement in

administrative segregation, plaintiff also contends that Mr. Shoaga acted with deliberate

indifference by failing to take other measures – such as recommending transitional

                                             23
programming – to abate the risk posed by Mr. Farley. See Docket No. 118 at 16-18.

This claim fails as well. Plaintiff does not dispute that the “decision regarding an

offender’s final placement, including their facility and programming needs, is made by

Offender Services,” Docket No. 110 at 8, ¶ 40, or that Mr. Shoaga expected that Mr.

Farley would be provided appropriate treatment. Id., ¶ 41. Although plaintiff disputes

the reasonableness of this expectation, see Docket No. 118 at 8, ¶ 41, a finding of

unreasonableness does not establish that Mr. Shoag a was deliberately indifferent to a

substantial risk of harm. See Verdecia v. Adams, 327 F.3d 1171, 1177 (10th Cir. 2003)

(explaining that “a finding of unreasonableness is merely a finding of negligence and

not deliberate indifference”).13

IV. CONCLUSION

       For the foregoing reasons, the Court finds that Mr. Shoaga is entitled to qualified

immunity with respect to plaintiff’s Eighth Amendment claim. It is therefore

       ORDERED that Defendant’s Motion for Summary Judgment [Docket No. 110] is

GRANTED. It is further

       ORDERED that plaintiff’s Eighth Amendment claim against defendant Ali


       13
         To the extent plaintiff suggests that Mr. Shoaga’s recommendation of general
population deprived Mr. Farley, as a practical matter, of the opportunity to participate in
necessary step-down programming, see Docket No. 118 at 8, ¶ 43 (asserting that,
“[h]ad Mr. Shoaga administratively segregated Mr. Farley, . . . he would have had to
complete [the] Thinking for a Change [program] before returning to general population”)
– in other words, that Mr. Shoaga acted with deliberate indifference by failing to
consider programming availability in deciding whether to recommend Mr. Farley for
administrative segregation – plaintiff has offered no evidence that Mr. Shoaga
understood administrative segregation to be the only avenue by which Mr. Farley could
have accessed such programming. Nor has plaintiff shown that programming
availability was a relevant criterion for placing an inmate in administrative segregation.

                                            24
Shoaga is dismissed. It is further

      ORDERED that Plaintiff’s Motion for Partial Summary Judgment [Docket No.

109] is DENIED as moot.



      DATED September 24, 2019.

                                     BY THE COURT:


                                      s/Philip A. Brimmer
                                     PHILIP A. BRIMMER
                                     Chief United States District Judge




                                       25
